Territory of Michigan—to wit—in the supreme court

Robert Ballentine vs Robt Forsyth & Wm Smith

In case damages $400-0
The United States to the Marshall of the territory of Michigan: You are hereby commanded that you notify & Summons Robert Forsyth & William Smith, the defendants in the above action, their agent or attorney to be and appear in our Supreme Court of the territory of Michigan to be holden at Detroit on the third monday in September next to make answer to the plaintiff in Said action, according to law; the Same having been transferred & brought in our Said court by the plaintiff from the late court of the district of Huron & Detroit, under a law of Said territory; and of this precept make due return into our Said Supreme Court on the Said third monday in September next. Witness Augustus B. Woodward, one of the judges of our Said Supreme Court this eighth day of august one thousand eight hundred eleven.
Peter Audrain elk. S.C.T.M.